DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the instant application

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 is being considered by the examiner.
The information disclosure statement filed 04/05/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because applicant has failed to provide an English translation of the Non Patent Literature corresponding to the Office Action of Taiwan Counterpart application, issue on February 9, 2022. It has been placed in the application file, but the information referred to therein has partially being considered as to the merits. Applicant is advised that the date of any resubmission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1, line 5 and line 7, recites “the data items”. To keep consistency in the claim language, Examiner suggests “the plurality of data items” as previously disclose in lines 3-4.
Claim 3, line 3, recites “the frequency of the at least one normal data signal”. To correct antecedent issues, Examiner suggests “a frequency of the at least one normal data”.
Claim 6, line 6, line 12 and line 14, recites “the data items”. To keep consistency in the claim language, Examiner suggests “the plurality of data items” as previously disclose in line 4.
Claim 6, lines 6-7, recite “the controller”. To keep consistency in the claim language, Examiner suggests “the first controller”, as previously disclosed in line 4. 
Claim 6, lines 7-8, recites “the plurality of first time periods”. To correct antecedent issues, Examiner suggests “a plurality of first time periods”.
Claim 8, lines 2-3, recites “the first time periods”. To keep consistency in the claim language, Examiner suggests “the plurality of first time periods” as previously disclose in claim 6.
Claim 8, line 3, recites “the frequency of the at least one normal data signal”. To correct antecedent issues, Examiner suggests “a frequency of the at least one normal data”.
Claim 11, lines 2-3, recites “the data items”. To keep consistency in the claim language, Examiner suggests “the plurality of data items” as previously disclose in claim 6.
Claim 11, line 4, recites “the transceiver”. To clarify the claim limitation and keep consistency in the claim language, Examiner suggests “the second transceiver”.
Claim 13, line 3, recites “the data items”. To keep consistency in the claim language, Examiner suggests “the plurality of data items” as previously disclose in claim 6.
Claim 13, line 6, recites “the controller circuit”. To keep consistency in the claim language, Examiner suggests “the control circuit” as previously disclose in claim 11.
Claim 14, line 2 recites “the touch interface”. To correct antecedent issues Examiner suggests “a touch interface”.
Claims 2, 4-5, 7, 9-10, and 12 depend directly or indirectly from an objected claim, therefore are also objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 20170192591 A1, hereinafter Jang).

Regarding Claim 1, Jang teaches a stylus (see Fig. 1, active stylus pen 20), comprising: 
a transceiver (see Fig. 5, transmitting unit 207, receiving unit 203 and switching unit 202); and 
a controller coupled to the transceiver (see Fig. 5, effectiveness checking unit 204 and pen driving signal generator) and generating a plurality of data items based on a request signal received by the transceiver (see Fig. 6, para. [0036], para. [0061]-[0063]. The active stylus pen 20 generates a first pen driving signal for detecting a touch input in synchronization with a touch driving signal received from the touch screen and a second pen driving signal for detecting an additional input related to an additional function of the active stylus pen 20 and successively outputs the first pen driving signal and the second pen driving signal at a touch location between the touch screen and the active stylus pen 20. After the effectiveness checking unit 204 receives the touch driving signal TS from the receiving unit 203, the effectiveness checking unit 204 analyzes the touch driving signal TS based on effective conditions of a predetermined default parameter set and checks the effectiveness of the touch driving signal TS. More specifically, as shown in FIG. 6, when N successive pulses of a touch driving signal TS satisfy the effective conditions (for example, an effective period PE and an effective duty DT) of the predetermined default parameter set, the effectiveness checking unit 204 may determine the touch driving signal TS to be effective, where N is a positive integer equal to or greater than 2. In this instance, the effectiveness checking unit 204 changes the switching unit 202 from the Rx mode to the Tx mode. When the effectiveness checking unit 204 determines the touch driving signal TS to be effective, the pen driving signal generator 205 generates a pen driving signal PS synchronized with the touch driving signal TS with reference to signal generation conditions of the default parameter set. The pen driving signal PS includes a first pen driving signal PD1 for detecting a touch input and a second pen driving signal PD2 for detecting an additional input related to an additional function of the active stylus pen 20), and generating at least one status data signal in every one of the data items according to at least one operation status of the stylus (see Fig. 6, Fig. 11, para. [0016], para. [0045], para. [0063]. The second pen driving signal is used to detect an additional input related to an additional function of the stylus pen. The additional information of the active stylus pen 20 includes pen pressure information, information about whether to use a button function (for example, an eraser function, a barrel function, etc.), and ID information),
wherein, corresponding to each of the data items, the controller makes the transceiver select at least one selected time period in a plurality of first time periods to transmit the at least one status data signal to a host  (see Fig. 6, second period of the touch driving period of TP corresponding to second frequency f2, para. [0016], para. [0045], para. [0059]-[0063], para. [0065]. The switching unit 202 temporally separates reception timing of the touch driving signal TS from transmission timing of the pen driving signal PS. The switching unit 202 transmits the touch driving signal TS input from the touch screen TSP to the receiving unit 203 through the conductive tip 201 in an Rx mode and transmits the pen driving signal PS generated in the pen driving signal generator 205 to the touch screen TSP through the conductive tip 201 in a Tx mode. The effectiveness checking unit 204 changes the switching unit 202 from the Rx mode to the Tx mode. When the effectiveness checking unit 204 determines the touch driving signal TS to be effective, the pen driving signal generator 205 generates a pen driving signal PS synchronized with the touch driving signal TS with reference to signal generation conditions of the default parameter set. In other words, the pen driving signal generator 205 may generate the pen driving signal PS synchronized with the touch driving signal TS based on the signal generation conditions (for example, a period, a duty, the number, etc.) of the default parameter set that is loaded to a register after a predetermined time passed from a conversion time point of the Tx mode. The pen driving signal PS includes a second pen driving signal PD2 for detecting an additional input related to an additional function of the active stylus pen 20. The second pen driving signal PD2 is synchronized with a component of a second frequency f2 of the touch driving signal TS. The touch driving signal TS may be input at the first frequency f1 during a first period of a touch driving period TP and may be input at the second frequency f2 during a second period of the touch driving period TP. The second pen driving signal is used to detect an additional input related to an additional function of the stylus pen. The additional information PAF of the active stylus pen 20 includes pen pressure information, information about whether to use a button function (for example, an eraser function, a barrel function, etc.), and ID information) and transmit at least one normal data signal in at least one other time period other than the at least one selected time period (see Fig. 6 first  period of the touch driving period of TP corresponding to first frequency f1 para. [0016] and para. [0062]-[0063]. When the effectiveness checking unit 204 determines the touch driving signal TS to be effective, the pen driving signal generator 205 generates a pen driving signal PS synchronized with the touch driving signal TS with reference to signal generation conditions of the default parameter set. In other words, the pen driving signal generator 205 may generate the pen driving signal PS synchronized with the touch driving signal TS based on the signal generation conditions of the default parameter set that is loaded to a register after a predetermined time passed from a conversion time point of the Tx mode. The pen driving signal PS includes a first pen driving signal PD1 for detecting a touch input. The first pen driving signal PD1 is synchronized with a component of a first frequency f1 of the touch driving signal TS), 
wherein a frequency of the at least one status data signal is different from a frequency of the at least one normal data signal (see Fig. 6, Fig. 11 and para. [0063]-[0064]. The first pen driving signal PD1 is synchronized with a component of a first frequency f1 of the touch driving signal TS, and the second pen driving signal PD2 is synchronized with a component of a second frequency f2 of the touch driving signal TS. The touch driving signal TS may be input at the first frequency f1 during a first period of a touch driving period TP and may be input at the second frequency f2 during a second period of the touch driving period TP. In embodiments of the invention, the first frequency f1 and the second frequency f2 may be different from each other as shown in FIG. 11. Referring to FIG. 11, when the first frequency f1 and the second frequency f2 are different from each other, the second pen driving signal PD2 has a frequency different from the first pen driving signal PD1. In order to transmit much more information about the additional function during a fixed duration of the second period, the second pen driving signal PD2 may have a frequency higher than the first pen driving signal PD1 by causing the second frequency f2 to be higher than the first frequency f1).



Regarding Claim 4, Jang teaches the stylus of claim 1.
Jang further teaches wherein in the at least one status data signal, the at least one status data is located in different selected time periods (see annotated Fig. 6 below, para. [0063]. The second pen driving signal PD2 is synchronized with a component of a second frequency f2 of the touch driving signal TS. The touch driving signal TS may be input at the second frequency f2 during a second period of the touch driving period TP. As depicted in figure 6 the second pen driving signal  is located on the second period of the touch driving period (TP) that corresponds to the second frequency (f2)).

    PNG
    media_image1.png
    504
    875
    media_image1.png
    Greyscale


Regarding Claim 5, Jang teaches the stylus of claim 1.
Jang further teaches wherein a time length of the at least one selected time period is different from a time length of the at least one other time period (see annotated Fig. 6 above. As depicted in figure 6 the time length of the second period of TP (touch sensing period) is different than the time length of the first period of TP).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20170192591 A1), in view of Pant et al. (US 20170344174 A1, hereinafter Pant).

Regarding Claim 2, Jang teaches the stylus of claim 1.
Jang further teaches wherein the at least one operation status of the stylus includes pen pressure information, information about whether to use a button function (for example, an eraser function, a barrel function, etc.), and ID information (see para. [0045]).
Jang does not explicitly teach the at least one operation status of the stylus comprises at least one of a hover status, an ink status, a button pressing status, and a power status.
However, Pant teaches the at least one operation status of the stylus comprises at least one of a hover status, an ink status, a button pressing status, and a power status (see para. [0047], para. [0049] and Figs. 6-7. A stylus can provide an input to touch sensor panel. One or more stylus stimulation signals can have one or more frequencies indicative of or encoding a status of a sensor (e.g., a force sensor, motion sensor, orientation sensor), a button or switch, and/or a status of the stylus itself (e.g., battery life)).
Jang and Pant are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the stylus disclosed by Jang with Pant’s operation status, since it would have provided additional stylus information, thus enhancing user’s input operations. 

Claims 6-7, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20170192591 A1), further in view of Atkinson et al. (US 20150049052 A1, hereinafter Atkinson).

Regarding Claim 6, Jang teaches a touch control device (see Figs. 1-4, and para. [0040]-[0041]. [0040] The touch module includes a touch screen TSP and a touch driving device 18) , comprising: 
a stylus (see Fig. 1 and fig. 5, active stylus pen 20), comprising: 
a first transceiver (see Fig. 5, transmitting unit 207, receiving unit 203 and switching unit 202) receiving a request signal (see Fig. 6, para. [0036], para. [0061]-[0063]. The active stylus pen 20 generates a first pen driving signal for detecting a touch input in synchronization with a touch driving signal received from the touch screen and a second pen driving signal for detecting an additional input related to an additional function of the active stylus pen 20. After the effectiveness checking unit 204 receives the touch driving signal TS from the receiving unit 203, the effectiveness checking unit 204 analyzes the touch driving signal TS based on effective conditions of a predetermined default parameter set and checks the effectiveness of the touch driving signal TS. More specifically, as shown in FIG. 6, when N successive pulses of a touch driving signal TS satisfy the effective conditions (for example, an effective period PE and an effective duty DT) of the predetermined default parameter set, the effectiveness checking unit 204 may determine the touch driving signal TS to be effective, where N is a positive integer equal to or greater than 2. In this instance, the effectiveness checking unit 204 changes the switching unit 202 from the Rx mode to the Tx mode); and 
a first controller (see Fig. 5, effectiveness checking unit 204 and pen driving signal generator) generating a plurality of data items based on the request signal (see Fig. 6, para. [0036], para. [0061]-[0063]. The active stylus pen 20 generates a first pen driving signal for detecting a touch input in synchronization with a touch driving signal received from the touch screen and a second pen driving signal for detecting an additional input related to an additional function of the active stylus pen 20 and successively outputs the first pen driving signal and the second pen driving signal at a touch location between the touch screen and the active stylus pen 20. After the effectiveness checking unit 204 receives the touch driving signal TS from the receiving unit 203, the effectiveness checking unit 204 analyzes the touch driving signal TS based on effective conditions of a predetermined default parameter set and checks the effectiveness of the touch driving signal TS. When the effectiveness checking unit 204 determines the touch driving signal TS to be effective, the pen driving signal generator 205 generates a pen driving signal PS synchronized with the touch driving signal TS with reference to signal generation conditions of the default parameter set. The pen driving signal PS includes a first pen driving signal PD1 for detecting a touch input and a second pen driving signal PD2 for detecting an additional input related to an additional function of the active stylus pen 20), and generating at least one status data signal according to at least one operation status of the stylus (see Fig. 6, Fig. 11, para. [0016], para. [0045], para. [0063]. The second pen driving signal is used to detect an additional input related to an additional function of the stylus pen. The additional information of the active stylus pen 20 includes pen pressure information, information about whether to use a button function (for example, an eraser function, a barrel function, etc.), and ID information), 
wherein in each of the data items, the controller selects at least one selected time period of the plurality of first time periods to transmit the at least one status data signal (see Fig. 6, second period of the touch driving period of TP corresponding to second frequency f2, para. [0016], para. [0045], para. [0059]-[0063], para. [0065]. The switching unit 202 temporally separates reception timing of the touch driving signal TS from transmission timing of the pen driving signal PS. The switching unit 202 transmits the touch driving signal TS input from the touch screen TSP to the receiving unit 203 through the conductive tip 201 in an Rx mode and transmits the pen driving signal PS generated in the pen driving signal generator 205 to the touch screen TSP through the conductive tip 201 in a Tx mode. The effectiveness checking unit 204 changes the switching unit 202 from the Rx mode to the Tx mode. When the effectiveness checking unit 204 determines the touch driving signal TS to be effective, the pen driving signal generator 205 generates a pen driving signal PS synchronized with the touch driving signal TS with reference to signal generation conditions of the default parameter set. In other words, the pen driving signal generator 205 may generate the pen driving signal PS synchronized with the touch driving signal TS based on the signal generation conditions (for example, a period, a duty, the number, etc.) of the default parameter set that is loaded to a register after a predetermined time passed from a conversion time point of the Tx mode. The pen driving signal PS includes a second pen driving signal PD2 for detecting an additional input related to an additional function of the active stylus pen 20. The second pen driving signal PD2 is synchronized with a component of a second frequency f2 of the touch driving signal TS. The touch driving signal TS may be input at the first frequency f1 during a first period of a touch driving period TP and may be input at the second frequency f2 during a second period of the touch driving period TP. The second pen driving signal is used to detect an additional input related to an additional function of the stylus pen. The additional information PAF of the active stylus pen 20 includes pen pressure information, information about whether to use a button function (for example, an eraser function, a barrel function, etc.), and ID information), and transmits at least one normal data signal in at least one other time period other than the at least one selected time period (see Fig. 6 first  period of the touch driving period of TP corresponding to first frequency f1, para. [0016] and para. [0062]-[0063]. When the effectiveness checking unit 204 determines the touch driving signal TS to be effective, the pen driving signal generator 205 generates a pen driving signal PS synchronized with the touch driving signal TS with reference to signal generation conditions of the default parameter set. In other words, the pen driving signal generator 205 may generate the pen driving signal PS synchronized with the touch driving signal TS based on the signal generation conditions of the default parameter set that is loaded to a register after a predetermined time passed from a conversion time point of the Tx mode. The pen driving signal PS includes a first pen driving signal PD1 for detecting a touch input. The first pen driving signal PD1 is synchronized with a component of a first frequency f1 of the touch driving signal TS), 
wherein frequencies of the at least one status data signal and the at least one normal data signal are different (see Fig. 6, Fig. 11 and para. [0063]-[0064]. The first pen driving signal PD1 is synchronized with a component of a first frequency f1 of the touch driving signal TS, and the second pen driving signal PD2 is synchronized with a component of a second frequency f2 of the touch driving signal TS. The touch driving signal TS may be input at the first frequency f1 during a first period of a touch driving period TP and may be input at the second frequency f2 during a second period of the touch driving period TP. In embodiments of the invention, the first frequency f1 and the second frequency f2 may be different from each other as shown in FIG. 11. Referring to FIG. 11, when the first frequency f1 and the second frequency f2 are different from each other, the second pen driving signal PD2 has a frequency different from the first pen driving signal PD1. In order to transmit much more information about the additional function during a fixed duration of the second period, the second pen driving signal PD2 may have a frequency higher than the first pen driving signal PD1 by causing the second frequency f2 to be higher than the first frequency f1); and 
a host (see Fig. 1-2, display device 10, para. [0035] and para. [0045]. The display device 10 performs a display function and a touch detection function. The display device 10 is capable to detect a touch input of a conductive object, such as a finger or the active stylus pen 20, and includes an integrated capacitive touch screen embedded therein) transmitting the request signal (see para. [0055], para. [0059], para. [0061]-[0062]. During the touch driving period TP, the touch driving device 18 applies a touch driving signal to the touch sensors of the touch screen TSP. As shown in FIG. 6, when N successive pulses of a touch driving signal TS satisfy the effective conditions (for example, an effective period PE and an effective duty DT) of the predetermined default parameter set, the effectiveness checking unit 204 may determine the touch driving signal TS to be effective, where N is a positive integer equal to or greater than 2. The switching unit 202 transmits the touch driving signal TS input from the touch screen TSP to the receiving unit 203 through the conductive tip 201 in an Rx mode and transmits the pen driving signal PS generated in the pen driving signal generator 205 to the touch screen TSP through the conductive tip 201 in a Tx mode), receiving the data items (see para. [0045], para. [0059] para. [0062]-[0063], para. [0074]. The touch driving device 18 senses changes in charges of the touch sensor and generates information PAF about an additional function of the active stylus pen 20. The additional information PAF of the active stylus pen 20 includes pen pressure information, information about whether to use a button function (for example, an eraser function, a barrel function, etc.), and ID information. The switching unit 202 transmits the pen driving signal PS generated in the pen driving signal generator 205 to the touch screen TSP through the conductive tip 201 in a Tx mode. The pen driving signal PS includes a first pen driving signal PD1 for detecting a touch input and a second pen driving signal PD2 for detecting an additional input related to an additional function of the active stylus pen 20), and configured to: 
receive the at least one status data signal of one of the data items (see para. [0016], para. [0045], para. [0062]-[0063] . A touch screen, senses a second pen driving signal applied to the touch screen from the stylus pen in a second period of the touch driving period. The second pen driving signal is used to detect an additional input related to an additional function of the stylus pen. The touch driving device 18 senses changes in charges of the touch sensor and generates information PAF about an additional function of the active stylus pen 20. The additional information PAF of the active stylus pen 20 includes pen pressure information, information about whether to use a button function (for example, an eraser function, a barrel function, etc.), and ID information), and detect the at least one status data signal to learn the at least one operation status of the stylus (see para. [0074], [0077]-[0079], para. [0088]-[0090]. The sensing unit SUT is connected to the sensor lines of the touch screen TSP and applies the touch driving signal TS to the touch screen TSP. Further, the sensing unit SUT senses a touch input resulting from the first pen driving signal PD1 and senses an additional pen input resulting from the second pen driving signal PD2. The sensing units AFE sense an amount of charges resulting from the first pen driving signal PD1 input through the touch screen TSP during a first period SS1 of a touch driving period TP and sense an amount of charges resulting from the second pen driving signal PD2 input through the touch screen TSP during a second period SS2 of the touch driving period TP following the first period SS1. During the second period SS2 of each of the first to nth touch driving periods, the comparator COMP compares an analog sensing value (namely, an amount of charges resulting from the second pen driving signal PD2) corresponding to an additional input with a predetermined reference value Vref and generates a digital additional sensing value. The microcontroller unit MCU generates information about the additional function of the active stylus pen based on the digital additional sensing value. The microcontroller unit MCU then transmits touch coordinate information XY and information PAF about the pen additional function to the host system). 
Jang further teaches in another embodiment that “the second pen driving signals Data1, . . . , Data6, . . . , may have a frequency higher than the first pen driving signals Pen1, . . . , Pen4, . . . , and may also include first state (indicated by ‘0’) signals having the same phase as the touch driving signal TS, second state (indicated by ‘1’) signals having a phase opposite the touch driving signal TS, and third state (indicated by ‘passive’) signals for not driving the active stylus pen” (see para. [0081]-[0089] and Figs. 13-14).
	Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
	Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the stylus disclosed by Jang with the teachings of providing a pen driving signal with a second frequency and different phases as disclosed by Jang in another embodiment, since it would have increased transmission amount of information (Jang para. [0083]). 
	Jang does not explicitly disclose the host configured to detect a frequency and a phase of the at least one status data signal.
	However, Atkinson teaches the host configured to detect a frequency and a phase of the at least one status data signal (see para. [0037]-[0038]. For example, in some instances, the touch-based stylus 106 can include one or more physical buttons. In this example, when at least one of the one or more physical buttons is activated, a frequency and/or a phase of the interface signal 152 that is transferred onto the touch-sensitive area changes. This change in frequency and/or phase can be detected and interpreted by the touch-screen controller 304 to indicate activation of the one or more buttons by the user. In some instances, the touch-screen controller 304 and the host processor 304 can be implemented using a single processor that performs the various functions of the touch-screen controller 304 and the host processor 304).
Jang and Atkinson are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch control device disclosed by Jang with Atkinson’s teachings of the host detecting the frequency and phase of a stylus status signal, since it would have provided an alternate form of detecting a command and data from the stylus.

Regarding Claim 7, Jang and Atkinson teach the touch control device of claim 6.
Jang further teaches wherein the at least one operation status of the stylus includes pen pressure information, information about whether to use a button function (for example, an eraser function, a barrel function, etc.), and ID information (see para. [0045]).
Atkinson further teaches wherein the at least one operation status of the stylus comprises at least one of a hover status, an ink status, a button pressing status, and a power status (see para. [0037]-[0038]. The touch-based stylus 106 can include one or more physical buttons. In this example, when at least one of the one or more physical buttons is activated, a frequency and/or a phase of the interface signal 152 that is transferred onto the touch-sensitive area changes. This change in frequency and/or phase can be detected and interpreted by the touch-screen controller 304 to indicate activation of the one or more buttons by the user).
Jang and Atkinson are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch control device disclosed by Jang with Atkinson’s teachings of the host detecting the frequency and phase of a stylus status signal, since it would have provided additional status information, thus enhancing user’s interaction with the touch control device. 

Regarding Claim 9, Jang and Atkinson teach the touch control device of claim 6.
Jang further teaches wherein in the at least one status data signal, the at least one status data is located in different selected time periods (see annotated Fig. 6 below, para. [0063]. The second pen driving signal PD2 is synchronized with a component of a second frequency f2 of the touch driving signal TS. The touch driving signal TS may be input at the second frequency f2 during a second period of the touch driving period TP. As depicted in figure 6 the second pen driving signal  is located on the second period of the touch driving period (TP) that corresponds to the second frequency (f2)).

    PNG
    media_image1.png
    504
    875
    media_image1.png
    Greyscale
 

Regarding Claim 10, Jang and Atkinson teach the touch control device of claim 6.
Jang further teaches wherein a time length of the at least one selected time period is the same as or different from a time length of the at least one other time period (see annotated Fig. 6 above. As depicted in figure 6 the time length of the second period of TP (touch sensing period) is different than the time length of the first period of TP).

Regarding Claim 14, Jang and Atkinson the touch control device of claim 6.
Jang further teaches wherein the host further comprises a display integrated with the touch interface to form a touch display panel (see Figs. 1-4, para. [0035] and para. [0037]-[0043]. The display device 10 performs a display function and a touch detection function. The display device 10 is capable to detect a touch input of a conductive object, such as a finger or the active stylus pen 20, and includes an integrated capacitive touch screen embedded therein. In embodiment disclosed herein, the touch screen is implemented as an in-cell touch screen, in which touch sensors are embedded in a pixel array of a display panel. The display device 10 includes a display module and a touch module. The touch module includes a touch screen TSP and a touch driving device 18).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20170192591 A1), further in view of Atkinson (US 20150049052 A1), further in view of Fleck et al. (US 20160306444 A1, hereinafter Fleck).

Regarding Claim 11, Jang and Atkinson teach the touch control device of claim 6.
Jang teaches a “touch driver” (see Fig. 1, Fig. 9, touch driving device 18 and para. [0071]-[0073]) configure to transmit the request signal (see Fig. 9, touch driving device 18 para. [0055], para. [0059], para. [0061]-[0062]. During the touch driving period TP, the touch driving device 18 applies a touch driving signal to the touch sensors of the touch screen TSP. As shown in FIG. 6, when N successive pulses of a touch driving signal TS satisfy the effective conditions (for example, an effective period PE and an effective duty DT) of the predetermined default parameter set, the effectiveness checking unit 204 may determine the touch driving signal TS to be effective, where N is a positive integer equal to or greater than 2. The switching unit 202 transmits the touch driving signal TS input from the touch screen TSP to the receiving unit 203 through the conductive tip 201 in an Rx mode and transmits the pen driving signal PS generated in the pen driving signal generator 205 to the touch screen TSP through the conductive tip 201 in a Tx mode) or receive the data items (see Fig. 9, para. [0045], para. [0059] para. [0062]-[0063], para. [0074]. The touch driving device 18 senses changes in charges of the touch sensor and generates information PAF about an additional function of the active stylus pen 20. The additional information PAF of the active stylus pen 20 includes pen pressure information, information about whether to use a button function (for example, an eraser function, a barrel function, etc.), and ID information. The switching unit 202 transmits the pen driving signal PS generated in the pen driving signal generator 205 to the touch screen TSP through the conductive tip 201 in a Tx mode. The pen driving signal PS includes a first pen driving signal PD1 for detecting a touch input and a second pen driving signal PD2 for detecting an additional input related to an additional function of the active stylus pen 20)
a touch interface coupled to the stylus (see Figs. 1-4, para. [0035]-[0036] and para. [0039]-[0043]. The display device 10 performs a display function and a touch detection function. The display device 10 is capable to detect a touch input of a conductive object, such as a finger or the active stylus pen 20, and includes an integrated capacitive touch screen embedded therein. In embodiment disclosed herein, the touch screen is implemented as an in-cell touch screen, in which touch sensors are embedded in a pixel array of a display panel. The active stylus pen 20 operates in an Rx mode and a Tx mode based on a touch sync signal. The active stylus pen 20 generates a first pen driving signal for detecting a touch input in synchronization with a touch driving signal received from the touch screen and a second pen driving signal for detecting an additional input related to an additional function of the active stylus pen 20 and successively outputs the first pen driving signal and the second pen driving signal at a touch location between the touch screen and the active stylus pen 20, thereby easily detecting the touch location on the touch screen).
Atkinson further teaches wherein the host comprises: a control circuit configured to detect a frequency and a phase of the at least one status data signal to learn the at least one operation status of the stylus (see para. [0037]-[0038]. The touch-based stylus 106 can include one or more physical buttons. In this example, when at least one of the one or more physical buttons is activated, a frequency and/or a phase of the interface signal 152 that is transferred onto the touch-sensitive area changes. This change in frequency and/or phase can be detected and interpreted by the touch-screen controller 304 to indicate activation of the one or more buttons by the user).
Jang and Atkinson are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch control device disclosed by Jang with Atkinson’s teachings of the host detecting the frequency and phase of a stylus status signal, since it would have provided additional status information, thus enhancing user’s interaction with the touch control device. 
Jang and Atkinson do not explicitly teach the “touch driver” comprises a second transceiver and a control circuit coupled to the transceiver.
However, Fleck teaches “touch driver” comprises a second transceiver configured to transmit a signal or receive data (see Fig. 2B sensor controller 200 and para. [0057]-[0059]. The sensor controller 200 includes transmission circuitry 210, a selector 220, reception circuitry 230. The transmission circuitry 210 includes electronic components necessary to receive and process signals from the MCU 240 and output them to be transmitted via the matrix electrodes of the sensor 201 to the active stylus 100. Specifically, under the control of the MCU 240, the transmission circuitry 210 generates periodic beacon signals to be transmitted via the matrix electrodes of the sensor 201 to the active stylus 100. The reception circuitry 230 includes electronic components necessary to process signals received from the active stylus 100 via the matrix electrodes of the sensor 201 and output them in digital form usable by the MCU 240) and a control circuit coupled to the transceiver (see Fig. 2B, MCU (micro-controller unit) 240, and para. [0057]. The MCU 240 directs the logic unit 235 to issue control signaling (ctr, sTRx, sTRy, selX, selY, etc.) to control operation of the transmission circuitry 210, selector 220 and reception circuitry 230).
	Jang, Atkinson and Fleck are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch control device disclosed by Jang and Atkinson with Fleck’s teachings, since it would have provided and alternate form of receiving or transmitting information.

Regarding Claim 12, Jang, Atkinson and Fleck teach the touch control device of claim 11.
Jang further teaches the host further comprises: a main controller couple to the control circuit (see Fig. 9 microcontroller unit MCU connected to digital controller CTR, and para. [0071]-[0079]. The microcontroller unit MCU calculates a coordinate value of a touch input based on the digital touch sensing value and generates information about the additional function of the active stylus pen based on the digital additional sensing value. The microcontroller unit MCU then transmits touch coordinate information XY and information PAF about the pen additional function to the host system).
Atkinson further teaches a main controller configured to perform at least one application operation according to the at least one operation status (see Fig. 3, host processor 302 couple to touch screen controller 304, para. [0029]-[0030] and para. [0037]. The host processor 302 controls overall operation and/or configuration of the communication device 300. The host processor 302 can receive and/or process information. The touch-screen controller 304 communicates information between the touch-screen 104, the host processor 302, and the communication module 306. The touch-screen controller 304 can receive various signals from the touch-screen 104 which can be used to detect the touch from the touch-based stylus 106. The touch-based stylus 106 can include one or more physical buttons. In this example, when at least one of the one or more physical buttons is activated, a frequency and/or a phase of the interface signal 152 that is transferred onto the touch-sensitive area changes. This change in frequency and/or phase can be detected and interpreted by the touch-screen controller 304 to indicate activation of the one or more buttons by the user. In some instances, the touch-screen controller 304 and the host processor 304 can be implemented using a single processor that performs the various functions of the touch-screen controller 304 and the host processor 304. Further, the touch-screen controller 304 can interpret the location of the touch from the touch-based stylus 106 as being one or more commands and/or data from the user).
Jang, Atkinson and Fleck are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch control device disclosed by Jang, Atkinson and Fleck with Atkinson’s teachings of the host detecting application operation according to the at least one operation status, since it would have enhanced user’s interaction with the touch control device. 

Regarding Claim 13, Jang, Atkinson and Fleck teach the touch control device of claim 11.
Fleck teaches wherein the second transceiver (see Fig. 2B the sensor controller 200 includes transmission circuitry 210, a selector 220, reception circuitry 230 and para.[0057]) comprises: 
a receiving circuit receiving the data items (see para. [0059] The reception circuitry 230 includes electronic components necessary to process signals received from the active stylus 100 via the matrix electrodes of the sensor 201 and output them in digital form usable by the MCU 240. For example, the reception circuitry 230 processes and outputs response signals (in response to the beacon signals), data packets (including operational data of the active stylus) and position packets received from the active stylus 100 to the MCU 240. When the sensor 201 is capable of detecting a finger touch as well as the active stylus 100, the reception circuitry 230 receives via the matrix electrodes of the sensor 201 signals indicative of a finger touch as well as signals transmitted from the active stylus 100, and processes and outputs them to the MCU 240, which determines a finger touch position as well as a position indicated by the active stylus 100); 
a transmitting circuit transmitting the request signal (see para. [0058] The transmission circuitry 210 includes electronic components necessary to receive and process signals from the MCU 240 and output them to be transmitted via the matrix electrodes of the sensor 201 to the active stylus 100. Specifically, under the control of the MCU 240, the transmission circuitry 210 generates periodic beacon signals to be transmitted via the matrix electrodes of the sensor 201 to the active stylus 100. As will be more fully described below, beacon signals are used (detected) by nearby active styluses to discover the sensor controller 200 and serve as timing reference by the active styluses to synchronize with the sensor controller 200. Beacon signals may include a downlink time slot allocation determined for the active stylus, to thereby notify the active stylus what downlink time slots to use to transmit what types of packets to the sensor controller); and 
a selector circuit coupled to the receiving circuit, the transmitting circuit, and the controller circuit, and the receiving circuit or the transmitting circuit is coupled to the touch interface according to an operation mode signal (see para. [0060] The selector 220, based on control signaling from the logic unit 235, switches operational modes of the sensor 201 between transmission mode and reception mode. The selector 220 includes switches 222x and 222y, and electrode selection circuitry 224x and 224y. Based on control signaling sTRy and sTRx from the logic unit 235, the switches 222x, 222y connect the X-electrodes 201X and Y-electrodes 201Y of the sensor 201, respectively, to either a transmission terminal T coupled to the transmission circuitry 210 or a reception terminal R coupled to the reception circuitry 230. The electrodes coupled to the transmission circuitry 210 are used in transmission mode to transmit signals to the active stylus 100, and the electrodes coupled to the reception circuitry 230 are used in reception mode to receive signals from the active stylus 100. Further, based on control signaling selX and selX, the electrode selection circuitry 224x and 224y select X-electrodes 201X and Y-electrodes 201Y, respectively, to transmit or receive signals to or from the active stylus 100).
Jang, Atkinson and Fleck are related to stylus and touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch control device disclosed by Jang, Atkinson and Fleck with Fleck’s transceiver, since it would have provided and alternate form of receiving or transmitting information.


Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten to overcome objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
/IM/Examiner, Art Unit 2626